Citation Nr: 0034048	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  99-19 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania




THE ISSUES

1.  Entitlement to an increased rating for the service-
connected metatarsalgia, right foot, with synovitis, status 
post triple arthrodesis of the right ankle with painful scar, 
currently evaluated as 20 percent disabling.  

2.  Entitlement to service connection for a claimed back 
condition.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1974 to 
February 1978 and from February 1981 to January 1985.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a July 1998 rating decision of the RO.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran's service-connected right ankle disability is 
not shown to be manifested by a level of disablement 
reflective of unfavorable ankylosis in plantar flexion 
between 30 and 40 degrees, or in dorsiflexion between 0 and 
10 degrees.  

3.  The veteran's service-connected right foot disability is 
currently shown to be symptomatic and productive of pain on 
the plantar aspect of the right foot with paresthesia.  

4.  The area of the service-connected residual scar on the 
right ankle is shown to be likely tender and painful on 
objective demonstration.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating in 
excess of 20 percent for the service-connected right ankle 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a including Diagnostic Code 5270 
(2000).  

2.  The criteria for the assignment of a separate 10 percent 
rating for the service-connected metatarsalgia of the right 
foot have been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.41, 
4.71a including Diagnostic Code 5279 (2000).  

3.  The criteria for the assignment of a separate 10 percent 
rating for the service-connected scar of the right ankle have 
been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.118 including 
Diagnostic Code 7804 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that there has been 
a significant change in the law during the course of the 
veteran's appeal.  Specifically, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

In this instance, the Board is satisfied that all available 
relevant evidence has been obtained regarding the claim, and 
that no further assistance to the veteran is required to 
comply with either 38 U.S.C.A. § 5107(a) (1999) or the 
Veterans Claims Assistance Act of 2000.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are for consideration in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology which produces 
disability warrants the minimum compensation.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59.  

The standardized range of motion for the ankle is plantar 
flexion to 45 degrees and dorsiflexion to 20 degrees.  
38 C.F.R. § 4.71, Plate II.  

The veteran's service-connected metatarsalgia, right foot, 
with synovitis, status post triple arthrodesis of the right 
ankle with painful scar is currently evaluated as 20 percent 
disabling under the provisions of 38 C.F.R. § 4.71a including 
Diagnostic Code 5270, for ankylosis of the ankle in plantar 
flexion, less than 30 degrees.  Under Diagnostic Code 5270, a 
30 percent evaluation is assigned for ankylosis of the ankle 
in plantar flexion between 30 and 40 degrees or in 
dorsiflexion between 0 and 10 degrees.  A 40 percent 
evaluation is warranted for ankylosis of the ankle in plantar 
flexion at more than 40 degrees, or in dorsiflexion at more 
than 10 degrees or with abduction, adduction, inversion or 
eversion deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5270.  

The evidence of record includes copies of VA examination 
reports dated in June 1996.  At that time, VA examination of 
the skin revealed a well-healed, transverse surgical scar 
over the anterolateral area of the right foot and ankle.  The 
scar was also described as being tender, depressed and 
markedly discolored.  

The VA examination of the feet revealed no gross visible 
swelling, malalignment or deformity of the right foot and 
ankle.  This examination, however, also revealed a well-
healed, tender transverse scar just distal to the lateral 
malleolus, parallel with the floor.  The range of motion was 
recorded as being to 5 degrees from neutral to plantar 
flexion, with no eversion or inversion.  Additional findings 
included satisfactory motion, alignment and contouring of the 
toes.  The entire hind foot was also noted to be somewhat 
sensitive to palpation.  

The final impression was that of postoperative arthrodesis, 
right foot and ankle.  

A VA examination of the right foot and ankle in December 1997 
showed tenderness over the area of the subtalar joint.  The 
range of motion of the ankle was recorded as dorsiflexion to 
10 degrees and plantar flexion to 40 degrees.  He was also 
noted to have some tenderness in the lateral ankle gutter.  
There was no tenderness, however, over the anterior aspect of 
the ankle joint and no pain with motion of the ankle.  X-ray 
studies demonstrated successful triple arthrodesis of the 
right ankle with early degenerative changes of the tibiotalar 
joint.  

The final assessment was that of post triple arthrodesis of 
the right foot with persistent complaints of pain, plus 
evidence of paresthesias secondary to probable entrapment of 
the sural nerve within the scar.  

Most recent VA examination of the veteran's foot was 
undertaken in April 1998.  At that time, he was noted to have 
a surgical scar approximately 3 to 31/2 inches in length over 
the lateral side of the right ankle.  No keloid was noted, 
however, and the scar itself was described as nontender.  The 
foot was stated to be in a satisfactory neutral position from 
plantar and dorsiflexion with no motion, including no 
allowable inversion or eversion.  It was noted, however, that 
there was considerable flattening of the longitudinal arch.  

The final impression included that of postoperative triple 
arthrodesis and ankle fusion, right foot and ankle, and 
postural flattening of the longitudinal arches of both feet.  

After a thorough review of the evidence of record, the Board 
concludes that the veteran's service-connected right ankle 
disability does not warrant an increased disability rating in 
excess of 20 percent.  Specifically, in light of the most 
recent examination which showed that the veteran's right 
ankle was fused in a neutral position from plantar and 
dorsiflexion, the Board finds that the clinical record does 
not support a conclusion that the present manifestations of 
the veteran's service-connected right ankle disability are 
consistent with a level of disability reflective of 
unfavorable ankylosis in plantar flexion between 30 and 40 
degrees or in dorsiflexion between 0 and 10 degrees such as 
to warrant an increased evaluation.  

However, the Board notes that 38 C.F.R. § 4.71a including 
Diagnostic Code 5279, provides a 10 percent rating for 
anterior metatarsalgia (Morton's disease), unilaterally or 
bilaterally.  In addition, scars which are tender and painful 
on objective demonstration are rated 10 percent disabling.  
38 C.F.R. § 4.118, Diagnostic Code 7804.  

In Butts v. Brown, 5 Vet. App. 532 (1993), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter the "Court") held that the selection of the 
proper diagnostic code is not a question of law subject to 
the de novo standard of review.  

Accordingly, the Court held in Butts, that as VA and the 
Board possess specialized expertise in determining the 
application of a particular diagnostic code to a particular 
condition, their determination is due greater deference.  
Indeed, the Court has also held that, although the reason for 
the change must be explained, the VA and the Board may change 
the diagnostic codes under which a disability or disabilities 
are evaluated.  Pernorio v. Derwinski, 2 Vet. App. 625 
(1992).  

Furthermore, when an unlisted condition is encountered it 
will be permissible to rate under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  Nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20 (1999).  

In this instance, the Board is of the opinion that the 
evidence demonstrates clinical manifestations which support 
the assignment of a separate 10 percent rating for the 
veteran's service-connected right foot disability by analogy 
to the rating for metatarsalgia under Diagnostic Code 5279.  

Specifically, the medical evidence of record indicates that 
the hind portion of the veteran's right foot was, in fact, 
tender to palpation on VA examination in June 1996 and that 
there was a finding of paresthesia noted on the VA 
examination in December 1997.  

In addition, the Board notes that the veteran was also found 
to have a tender, depressed and markedly discolored scar in 
the anterolateral area of the right foot and ankle on 
examination in June 1996.  Although such finding was not 
noted on most recent VA examination in April 1998, by 
extending the veteran the benefit of the doubt, the Board 
finds that a separate rating of 10 percent is warranted for 
the demonstrated tender and painful scar pursuant to 
Diagnostic Code 7804.  

Thus, the Board finds that the veteran is entitled to 
separate 10 percent ratings under the provisions of 
Diagnostic Codes 5279 and 7804.  



ORDER

An increased rating for the service-connected right ankle 
disability manifested by synovitis and status post triple 
arthrodesis is denied.  

A separate rating of 10 percent for the service-connected 
metatarsalgia of the right foot is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.  

A separate rating of 10 percent for the service-connected 
tender and painful scar of the right foot and ankle is 
granted, subject to the regulations controlling disbursement 
of VA monetary benefits.  



REMAND

With respect to the claim of service connection for a back 
condition, the Board notes that, because of the change in the 
law brought about by the Veterans Claims Assistance Act of 
2000, compliance with the notice and duty to assist 
provisions contained in the new law is now required.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision as to this claim at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  

Therefore, for these reasons, further review by the RO prior 
to appellate handling of this matter is required.  

The veteran in this regard should be instructed to submit 
competent evidence to support his claim.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for a 
back condition since service.  The 
veteran in this regard must be instructed 
to submit all competent evidence that 
tends to support his assertion that he 
suffers from current back disability due 
to his service-connected metatarsalgia, 
right foot, with synovitis, status post 
triple arthrodesis of the right ankle 
with painful scar or other disease or 
injury which was incurred in or 
aggravated by service.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's claim.  The 
RO in this regard must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a Supplemental Statement of the Case 
(SSOC) and be afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals


 



